Citation Nr: 1315481	
Decision Date: 05/10/13    Archive Date: 05/15/13

DOCKET NO.  12-33 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable disability evaluation for the service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1970 to October 1976 with subsequent service in the Air Force Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a April 2010 rating decision by which the RO granted service connection for bilateral hearing loss and assigned a zero percent rating from October 22, 2009.  


FINDING OF FACT

On April 18, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for the withdrawal of the Substantive Appeal as to the claim for entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2012). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.101 (2012).  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing or on the record at a hearing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

On April 18, 2013, prior to the promulgation of a decision by the Board, a written statement was received from the Veteran indicating that the Veteran was withdrawing his appeal as to the claim for entitlement to an initial compensable evaluation for the service-connected bilateral hearing loss.  As the Veteran has withdrawn this issue, there is no allegation of error of fact or law remaining for appellate consideration at this time.  The appeal is dismissed.  


ORDER

The appeal is dismissed. 



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


